

Exhibit 10.1


Irrevocable Undertaking Agreement for the launch and acceptance of the takeover
bid for the shares of Saeta Yield, S.A.
 
 
 
 
 
 
 
BETWEEN
TERP Spanish HoldCo, S.L.
As the Bidder
 
 
 
AND
 
Cobra Concesiones, S.L.
GIP II Helios, S.à r.l.
As the Selling Shareholders
 
 
 
 
 
In Madrid, on 6 February 2018



1/18

--------------------------------------------------------------------------------






 

TABLE OF CONTENTS
BETWEEN4
WHEREAS4
CLAUSES5
1.LAUNCHING OF THE OFFER    5
1.1Commitment to launch the Offer    5
1.2The terms of the Offer    5
1.3Announcement and filing for authorisation    7
1.4Withdrawal of the Offer    8
1.5Amendments to the Offer Terms and Conditions    8
1.6Information    8
2.THE SELLING SHAREHOLDERS’ COMMITMENTS    8
2.1Acceptance of the Offer    8
2.2Voting    9
2.3Directors’ report on the Offer    9
2.4Selling Shareholders’ proprietary directors’ resignation    9
2.5Standstill    9
2.6Related-party transactions    9
2.7Termination of the ROFO Agreement    9
3.POST OFFER SETTLEMENT STANDSTILL    10
4.REPRESENTATIONS AND WARRANTIES    10
4.1Representations and warranties from the Bidder    10
4.2Representations and warranties from the Selling Shareholders    11
5.SEVERAL LIABILITY OF THE SELLING SHAREHOLDERS    11
6.BREACH    11
7.DURATION    12
8.EARLY TERMINATION OF THE AGREEMENT    12
9.ANNOUNCEMENTS    12
10.MISCELLANEOUS    13
10.1No assignment    13
10.2Amendments    13
10.3Severability    13
10.4Entire Agreement    13


2/18

--------------------------------------------------------------------------------




10.5Counterparts    13
10.6Waiver    14
10.7Costs    14
10.8Notices    14
10.9Governing law    15
10.10Jurisdiction    15






3/18

--------------------------------------------------------------------------------






BETWEEN
On the one hand,
“TERP Spanish HoldCo, S.L.”, a company incorporated and validly existing under
the laws of Spain, with registered office at 21 calle Serrano, Madrid, 28001,
registered at the Commercial Registry of Madrid at book 35,995, volume 9,
section 8, sheet M-646,732, entry 1 and provided with tax identification number
B87827648 (the “Bidder”), duly represented by Mr Alfredo Zamarriego Fernández
and Mr Ricardo Arias Sainz, in their capacity as Joint and Several Directors of
the Bidder, pursuant to the notarial deed executed on 30 January 2018 before the
notary public of Madrid Mr Francisco Miras Ortiz, with number 301 of his
protocol;
And, on the other hand,
“Cobra Concesiones, S.L.”, a company incorporated and validly existing under the
laws of Spain, with registered office at Calle Cardenal Marcelo Spinola, 10,
Madrid, Spain, registered at the Commercial Registry of Madrid and provided with
tax identification number B84878883 (“Cobra”), duly represented by Mr José María
Castillo Lacabex, in his capacity as sole director of Cobra, pursuant to the
notarial deed granted on 10 October 2017 before the notary public of Madrid Mr
Segismundo Álvarez Royo-Villanova, with number 3,209 of his protocol;
and
“GIP II Helios, S.à r.l.”, a company incorporated and validly existing under the
laws of Luxembourg, with registered office at 6, rue Eugène Ruppert, L-2453,
Luxembourg and registered at the Luxembourg Trade and Companies Registry with
number B 194.517 (“GIP” and, together with Cobra, the “Selling Shareholders”
and, individually, a “Selling Shareholder”), duly represented by Mr Alejandro
Ortiz, in his capacity as GIP’s attorney, pursuant to a decision of the Board of
Directors of GIP dated 1 February 2018.
The Bidder, on the one hand, and the Selling Shareholders, on the other hand,
shall be hereinafter collectively referred to as the “Parties” and individually
as a “Party”.


WHEREAS


I.
“Saeta Yield, S.A.” is a Spanish corporation (sociedad anónima) with registered
office at Avenida de Burgos, 16D, Madrid, 28036, holding Tax Identification
Number (NIF) A-85699221, and registered with the Commercial Registry of Madrid
at Volume (Tomo) 26,842, Page (Folio) 14 and Sheet (Hoja) M-483,710 (the
“Target” or the “Company”), whose issued share capital amounts to EUR
81,576,928.00 and is represented by 81,576,928 ordinary shares, of EUR 1.00 par
value each, fully subscribed and paid-up, all of which are



4/18

--------------------------------------------------------------------------------




of the same class and pertain to the same series and are represented by book
entries (the “Shares”). All the Shares are listed on the Madrid, Barcelona,
Bilbao and Valencia Stock Exchanges and traded through the Automated Quotation
System of such Stock Exchanges (Sistema de Interconexión Bursátil).
II.
As of the date hereof, the Selling Shareholders jointly own 39,337,270 Shares in
the Company, which represent 48.222% of the Company’s total share capital (the
“Selling Shareholders’ Shares”). Each Selling Shareholder owns the Shares
described as follows:

Shareholder
Number of Shares (owned directly or indirectly)
%
Cobra Concesiones, S.L.
19,750,212
24.211%
GIP II Helios, S.à r.l.
19,587,058
24.011%

Notwithstanding the above, should the Selling Shareholders acquire, receive by
any means or be entitled to any other Shares during the course of the Offer, as
defined in the following paragraph, the Selling Shareholders’ Shares will also
encompass such other Shares.
III.
The Bidder has agreed to launch a voluntary takeover bid in relation with the
total share capital of the Company (the “Offer”), through which the Bidder
wishes to acquire the Selling Shareholders’ Shares from the Selling
Shareholders, and the Selling Shareholders have agreed to irrevocably accept the
Offer and tender the Selling Shareholders’ Shares under the Offer, all the
preceding pursuant to the terms and conditions set out herein.

IV.
In view of the foregoing, the Parties have agreed to enter into this irrevocable
undertaking agreement for the launch and acceptance of the Offer (the
“Agreement”) in accordance with the following

CLAUSES
1.
LAUNCHING OF THE OFFER

1.1
Commitment to launch the Offer

The Bidder has taken the decision to launch the Offer, conditional only on the
execution of this Agreement, and undertakes to do so by filing the necessary
documentation with the Spanish National Securities Market Commission (Comisión
Nacional del Mercado de Valores) (the “CNMV”) for the purposes of obtaining its
approval of the relevant offer document (folleto explicativo) (the “Offer
Document”) and the Offer, in accordance with the terms and conditions of this
Agreement.
1.2
The terms of the Offer

The Offer will be on the following terms and conditions (the “Offer Terms and
Conditions”):
(i)
the Offer shall be launched at a price of EUR 12.20 per Share of the Company, to
be paid fully in cash (the “Offer Price”);

(ii)
the shareholders of the Company shall be granted a term of 15 calendar days to
accept the Offer (the “Acceptance Period”); and



5/18

--------------------------------------------------------------------------------




(iii)
the Offer shall only be conditional upon:

(a)
the Bidder obtaining merger control clearance from the European Commission (in
so far as legally required); and

(b)
the Selling Shareholders irrevocably accepting the Offer in respect of Shares
representing no less than 48.222% of the Company’s voting share capital.

The conditions described under Clauses 1.2(iii)(a) and 1.2(iii)(b) will be
collectively referred throughout this Agreement as the “Offer Conditions”.
If the European Commission and/or any other applicable antitrust authority
requests, requires or imposes any condition, obligation, undertaking and/or
remedy (each, a “Commitment”) to the Bidder in order to approve the acquisition
by the Bidder of a controlling stake in the Company, the Bidder shall offer,
accept and agree to any such Commitment (which shall not include, without the
prior written consent of the Selling Shareholders, any amendment to the Offer
Terms and Conditions) as may be necessary to obtain such approval, provided that
the Bidder shall be under no obligation to offer, accept or agree to any
Commitment that requires any action to be taken by any person other than
TerraForm Power Inc. and/or its subsidiaries (including, for the avoidance of
doubt, the Target and its subsidiaries). The Bidder undertakes that, between the
date hereof and the satisfaction of the Offer Condition in Clause 1.2(iii)(a)
above, neither it nor TerraForm Power Inc. nor any subsidiary of TerraForm Power
Inc. shall take any action which is reasonably likely to preclude or hinder the
satisfaction of the Offer Condition in Clause 1.2(iii)(a) above, including
(without limitation) any corporate and/or M&A transaction.
The Offer Price has been determined on the basis of the Target not making any
distribution of dividends, reserves, premium or any other equivalent form of
equity or related shareholding distribution or equity remuneration of any kind
to its shareholders prior to the settlement of the Offer other than quarterly
dividends in line with the Company’s dividend policy as currently publicised.
For this purpose, dividends up to the following maximum amounts shall be
considered as being in line with the Company’s dividend policy:
(w)
if the settlement of the Offer takes place before 25 May 2018, one or more
dividends can be paid, as from the date hereof, up to a maximum aggregated
amount of EUR 0.1967 per share;

(x)
if the settlement of the Offer takes place on or after 25 May 2018 and before 24
August 2018, one or more dividends can be paid, as from the date hereof, up to a
maximum aggregated amount of EUR 0.3967 per share;

(y)
if the settlement of the Offer takes place on or after 24 August 2018 and before
23 November 2018, one or more dividends can be paid, as from the date hereof, up
to a maximum aggregated amount a maximum of EUR 0.6017 per share; and

(z)
if the settlement of the Offer takes place on or after 23 November 2018 and
before 22 February 2019, one or more dividends can be paid, as from the date
hereof, up to a maximum aggregated amount of EUR 0.8067 per share,

provided, in all cases, that the ex-dividend date of the corresponding
dividend(s) takes place on or before the settlement of the Offer.


6/18

--------------------------------------------------------------------------------




If the settlement of the Offer were to take place on or after 22 February 2019,
the above-mentioned maximum aggregated amount increases on a quarterly basis by
EUR 0.205 per share and the reference date for the settlement of the Offer is
the Friday falling on the penultimate week of May, August, November or February,
as applicable.
Consequently, should the Target carry out before the settlement of the Offer any
equity distribution or remuneration to the shareholders other than quarterly
dividends in line with the Company’s dividend policy as currently publicised, or
any distribution of quarterly dividends in excess of the abovementioned amounts
per share (each, an “Excess Distribution”), the Bidder may, in accordance with
article 33.1 of Spanish Royal Decree 1066/2007, of July 27 (Real Decreto
1066/2007, de 27 de julio, sobre el régimen de las ofertas públicas de
adquisición de valores) (the “Takeover Regulations”), maintain the Offer and
adjust the Offer Price by an amount equivalent to the gross amount per share
received, or to the gross amount per share received in excess of the
abovementioned amounts, as applicable, due to said Excess Distribution, inasmuch
as the potential reduction of the consideration does not exceed what is deemed
necessary to maintain the financial equivalence with the consideration
previously offered, and the Bidder obtains the prior authorization from the
CNMV, without prejudice to the withdrawal right provided in said article 33.1 of
the Takeover Regulations.
1.3
Announcement and filing for authorisation

The Bidder shall publish the relevant public announcement of the Offer referred
to in article 16 of the Takeover Regulations in the form of Annex 1 hereto on
the date on which this Agreement is signed or, in any event, before the
commencement of trading in the Spanish Stock Exchanges the following day.
The Bidder undertakes to file with the CNMV the request for authorisation of the
Offer in accordance with the provisions of the Takeover Regulations in terms of
content, procedure and timing (the “Request for Authorisation”), which will
include the Offer Document. Subject to the Offer Terms and Conditions and Clause
1.5 below, the terms and conditions of the Offer and the final content of the
Offer Document will be in such form as the Bidder considers desirable or
necessary in order to obtain the authorisation of the Offer by the CNMV.
The Bidder shall file with the CNMV any ancillary documents required pursuant to
article 20 of the Takeover Regulations.
The Bidder shall (i) amend the Offer Document as requested by the CNMV from time
to time, and (ii) provide to the CNMV revised versions of the Offer Document and
any other documentation and information requested, in each case in a timely
manner with the aim to obtain the CNMV’s authorisation of the Offer as soon as
possible.
For the purposes of this Agreement, a “business day” shall be deemed any day of
the week, except for Saturdays, Sundays or any banking holiday in Madrid.
1.4
Withdrawal of the Offer

The Bidder may, at its sole discretion, withdraw the Offer only (a) if any of
the Offer Conditions is not met, or (b) pursuant to article 33.1 of the Takeover
Regulations.
In any such event, this Agreement will terminate in accordance with Clause 8.


7/18

--------------------------------------------------------------------------------




1.5
Amendments to the Offer Terms and Conditions

Subject to the Offer Terms and Conditions, the Bidder shall be entitled to
extend the acceptance period of the Offer or to modify the Offer and the Offer
Document whenever deemed necessary to obtain the authorisation of the Offer
and/or to achieve its success.
Should the Bidder decide to increase the Offer Price, the Selling Shareholders
will be entitled to benefit from such price increase and will receive, for each
of the Selling Shareholders’ Shares, the new Offer Price. For the avoidance of
doubt, any increase to the Offer Price shall be made fully in cash.
1.6
Information

The Bidder shall:
(i)
provide to the Selling Shareholders and its advisors the initial and subsequent
versions of the Offer Document and the Request for Authorisation and, to the
extent they contain references to the Selling Shareholders, excerpts of press
releases, investor presentations or any other material Offer document, in each
case with forty-eight (48) hours for review before they are filed with the CNMV
or disclosed to the market (as applicable), and consider (but not be bound by)
any reasonable comment they may provide; and

(ii)
keep the Selling Shareholders timely informed of the Offer authorisation process
and any material developments or requests received from the CNMV or any other
regulatory authority.



2.
THE SELLING SHAREHOLDERS’ COMMITMENTS

2.1
Acceptance of the Offer

The Selling Shareholders hereby, irrevocably and on the terms of this Agreement,
undertake to accept the Offer with all of the Selling Shareholders’ Shares,
under the Offer Terms and Conditions —as amended in accordance herewith, as the
case may be— within the first 5 business days of the Acceptance Period and
further undertake not to revoke such acceptance, except where, as applicable:
(i)
the Bidder decides to withdraw the Offer in accordance with Clause 1.4; or

(ii)
the CNMV does not authorize the Offer by 31 July 2018.

Save for the provisions in Clause 10, which shall remain in force, if any of the
scenarios described in (i) and (ii) above takes place, the Selling Shareholders
shall be entitled to freely transact with the Selling Shareholders’ Shares in
any way without any obligation or liability vis-à-vis the Bidder. Under no
circumstances other than those specified in this paragraph may the Selling
Shareholders accept any third-party offer in relation to any or all Selling
Shareholders’ Shares.
2.2
Voting

From the date this Agreement is entered into until the settlement of the Offer
—except where this Agreement is terminated pursuant to Clause 7 below—, the
Selling Shareholders undertake, to the extent legally possible, to exercise the
voting rights attached to the Selling Shareholders’ Shares against resolutions
which, if passed, (i) might reasonably result in the Offer Conditions


8/18

--------------------------------------------------------------------------------




not being fulfilled or which might reasonably impede or frustrate the Offer in
any way, or (ii) will result in any Excess Distribution.
2.3
Directors’ report on the Offer

To the extent permitted by applicable law and subject to the fulfilment of the
directors’ legal duties and any other laws and regulations applicable to them,
the Selling Shareholders undertake to instruct the proprietary directors
nominated by each of them to vote in favour of a favourable Directors’ report on
the Offer, pursuant to article 24 of the Takeover Regulations.
2.4
Selling Shareholders’ proprietary directors’ resignation

To the extent permitted by applicable law, the Selling Shareholders shall
procure the resignation of the proprietary directors nominated by them in the
Company’s Board of Directors no later than 3 business days following the
settlement of the Offer.
2.5
Standstill

For the term of this Agreement, the Selling Shareholders undertake not to, nor
to cause any related person in accordance with the Takeover Regulations to,
transact with any Shares of the Company.
In particular, for the term of this Agreement the Selling Shareholders, shall
not, nor cause any related person to, subscribe for, purchase, sell, transfer,
swap or otherwise acquire or dispose of any Shares, financial instruments having
the Shares as underlying asset or rights attached to the Shares, or the voting
or economic rights attached to them, nor create any charges, pledges, liens,
encumbrances or in any way purchase, subscribe for or grant any right over
Shares or the voting or economic rights attached to them.
2.6
Related-party transactions

For the term of this Agreement, none of the Selling Shareholders, nor any party
related to them in accordance with applicable law, may enter into, amend or
terminate any agreement with the Company or any company of its group of
companies, unless in the ordinary course of business.
2.7
Termination of the ROFO Agreement

The Selling Shareholders expressly acknowledge and agree that the Bidder intends
that the agreement entered into on 29 January 2015 by the Company with ACS
Servicios Comunicaciones y Energía, S.L. and Bow Power, S.L., as amended from
time to time (the “ROFO Agreement”) be terminated. For that purpose, the Bidder
will either (i) cause the Company to terminate the ROFO Agreement within one
month from the squeeze-out settlement date; or, in the absence of squeeze-out,
(ii) within one month from the Offer settlement date, convene a general
shareholders meeting of the Company and vote in favour of such termination.
If the Company so requests , the Selling Shareholders shall use all reasonable
efforts to cause the parties to the ROFO Agreement other than the Company to
consent to the termination of the ROFO Agreement without any penalty or
consideration being triggered.
3.
POST OFFER SETTLEMENT STANDSTILL

Within the 6 months from the Offer’s settlement date, the Bidder undertakes
that:


9/18

--------------------------------------------------------------------------------




(i)
neither it nor TerraForm Power Inc. nor any subsidiary of TerraForm Power Inc.
shall transfer, acquire or agree to transfer or acquire any Share; and

(ii)
it shall use all reasonable efforts to cause its affiliates (other than those
mentioned in the preceding paragraph) not to transfer, acquire or agree to
transfer or acquire any Share,

in each case for a price per Share higher than the price per Share paid by the
Bidder to the Selling Shareholders.
4.
REPRESENTATIONS AND WARRANTIES

4.1
Representations and warranties from the Bidder

The Bidder represents and warrants to the Selling Shareholders that:
(i)
The Bidder is validly incorporated, in existence and duly registered under the
laws of its jurisdiction and has full corporate power to carry out its object
(including the capacity to dispose of and encumber its assets) as conducted as
at the date of this Agreement; and to be party to the contracts and perform the
obligations deriving from them.

(ii)
The Bidder has obtained all corporate authorisations and all other governmental,
statutory, regulatory or other consents, licenses and authorizations required to
enter into and perform its obligations under this Agreement.

(iii)
This Agreement is not contrary to or entail a breach of any of the corporate
documents of the Bidder, nor is it contrary to any laws or regulations in its
jurisdiction or of any order, decree or judgment of any court or any
governmental or regulatory authority.

(iv)
The Bidder is neither insolvent or bankrupt under the laws of its jurisdiction
of incorporation, nor unable to pay its debts as they fall due or is held liable
due to its inability to pay any debt. The Bidder is not party to any proceeding
against it in connection with arrangements with creditors, nor is it subject to
any winding up, bankruptcy or insolvency proceeding or are there reasons to
believe such proceedings may be initiated against the Bidder in the future.

(v)
The Bidder has available funds and/or has obtained binding funding commitments
which provide the necessary cash resources to settle the Offer and obtain the
bank guarantee referred to in article 15.2 of the Takeover Regulations, in each
case covering the Offer Price for 100% of the Shares.

(vi)
Each of the above representations and warranties is true and accurate at the
date hereof and shall remain true and accurate and not misleading on the
settlement date of the Offer as if repeated immediately before the settlement of
the Offer.

4.2
Representations and warranties from the Selling Shareholders

Each of the Selling Shareholders, acting severally (mancomunadamente) and not
jointly (solidariamente), represents and warrants that:
(i)
It is validly incorporated, in existence and duly registered under the laws of
its jurisdiction and has full corporate power to carry out its object (including
the capacity to dispose of



10/18

--------------------------------------------------------------------------------




and encumber its assets) as conducted as at the date of this Agreement; and to
be party to the contracts and perform the obligations deriving from them.
(ii)
It has obtained all internal corporate authorisations, and there are no
governmental, statutory or regulatory consents or authorizations, in each case
required to enter into and perform its obligations under this Agreement.

(iii)
This Agreement is not contrary to or entails a breach of any of the corporate
documents of the Selling Shareholder, nor is it contrary to any laws or
regulations in its jurisdiction or of any order, decree or judgment of any court
or any governmental or regulatory authority, in each case which are applicable
to it.

(iv)
It is the sole legal and beneficial owner of its relevant Selling Shareholders’
Shares as per Recital II. The Selling Shareholders’ Shares owned by it are free
from all liens, encumbrances and third-party rights and include all the voting
and other rights attached thereto, as evidenced by the ownership certificate(s)
a copy of which is attached hereto (which certificate(s) remain in the Selling
Shareholders’ possession).

(v)
It is entitled to dispose, sell and transfer the Selling Shareholders’ Shares it
owns on the terms and conditions herein described.

(vi)
It is neither insolvent nor bankrupt under the laws of its jurisdiction of
incorporation, nor unable to pay its debts as they fall due or were held liable
due to their inability to pay any debt. It is not party to any proceeding in
connection with arrangements with creditors nor is it subject to any winding up,
bankruptcy or insolvency proceeding or has reasons to believe such proceedings
may be initiated it in the future.

(vii)
Each of the above representations and warranties is true and accurate at the
date hereof and shall remain true and accurate and not misleading on the
settlement date of the Offer as if repeated immediately before the settlement of
the Offer.

5.
SEVERAL LIABILITY OF THE SELLING SHAREHOLDERS

The liability of the Selling Shareholders under this Agreement is several
(responsabilidad mancomunada); thus, each Selling Shareholder shall only be
responsible for the fulfilment of the duties herein described in connection with
the Selling Shareholders’ Shares owned individually by such Selling Shareholder.
6.
BREACH

The breach by any Party of this Agreement will entitle the other Party(ies) to
claim against the breaching Party(ies) either (i) the specific performance of
the breached undertaking(s), or (ii) in the event of a material breach of the
Agreement, the termination of the Agreement; in both cases, together with a
compensation for damages.
The non-breaching Party(ies) shall notify the breach to the other Party(ies) and
the request for specific performance or termination of the Agreement, as
described in the preceding paragraph, in accordance with the notification
procedure set out in Clause 10.8 below.
For the avoidance of doubt, none of the Parties shall be liable for any
indirect, consequential or reputational damages or loss of profits.


11/18

--------------------------------------------------------------------------------




7.
DURATION

This Agreement will be in force from the date hereof until the settlement of the
Offer, unless terminated earlier in accordance with its terms. Notwithstanding
anything to the contrary in this Agreement, Clauses 3, 5, 6 and 10 shall remain
in full force and effect after the settlement of the Offer.
8.
EARLY TERMINATION OF THE AGREEMENT

This Agreement may only be terminated in any of the following circumstances:
(i)
by one Party giving notice to the other Parties if the CNMV rejects the Offer
and the Bidder decides not to request again its authorization; or

(ii)
by one Party giving notice to the other Parties if the CNMV does not authorize
the Offer by 31 July 2018; or

(iii)
by the Bidder upon withdrawing the Offer pursuant to Clause 1.4; or

(iv)
by a non-breaching Party giving notice to the other Parties if this Agreement
has been materially breached, pursuant to Clause 6.

Unless terminated earlier, this Agreement will expire if and when the Bidder has
launched the Offer and the Selling Shareholders have accepted the Offer,
tendered the Selling Shareholders’ Shares to the Bidder and received the Offer
Price, in each case pursuant to the terms herein, and no other obligation of any
Party hereunder remains outstanding (save as set out in Clause 7 above).
The expiry or termination of this Agreement will be without prejudice to the
provisions in Clauses 3, 5, 6 and 10, which shall remain in force, and to the
accrued rights and obligations of the Parties hereunder on and prior thereto,
including as to the consequences set out for each of the events triggering the
termination throughout this Agreement.
9.
ANNOUNCEMENTS

The Selling Shareholders agree to the public announcement referred to in Clause
1.3 incorporating references to the Selling Shareholders and to this Agreement
in the terms set out in Annex 1 hereto.
Other than the above-referred public announcement, the Request for Authorisation
and the press release and investor presentations to be made by the Bidder, none
of the Parties (nor any of their respective affiliates) shall make any
announcement or disclosure or issue any circular in connection with the
possibility, existence, subject matter, content, terms and conditions or Parties
to this Agreement or the Offer without the prior written approval of the other
Party (such approval not to be unreasonably withheld or delayed).
The restriction in this Clause 9 shall not apply (i) to the extent that the
announcement or circular is required or requested by any applicable law or
regulation, by any stock exchange or any regulatory or other supervisory body or
authority of competent jurisdiction, whether or not the requirement or request
has the force of law, in which case, the Party making the announcement or
issuing the circular shall, to the extent feasible and legally permitted, use
its reasonable efforts to consult with the other Party in advance as to its
form, content and timing, or (ii) to any disclosure to any affiliate of, or
direct or indirect investor in, the relevant Party, provided that


12/18

--------------------------------------------------------------------------------




the disclosing Party shall procure that the applicable affiliate shall observe
the confidentiality obligations set out in this Clause 9.
In any event, the Parties acknowledge and agree that they are obliged not to and
shall therefore, under no circumstance, make any announcement or disclosure in
connection with this Agreement to any third party (including, for the avoidance
of doubt, any stock exchange or any other regulatory or supervisory body or
authority) before the Bidder publishes the announcement of the Offer as per
Clause 1.3.
10.
MISCELLANEOUS

10.1
No assignment

No Party may without the prior unanimous written consent of the other Parties
assign its rights and obligations deriving from this Agreement to any other
person, nor may it, without the prior written consent of the other Parties,
assign, grant any security interest over, or otherwise transfer the benefit of
the whole or any part of this Agreement.
10.2
Amendments

No amendment to this Agreement will be valid unless made in writing and signed
by all the Parties.
10.3
Severability

If any provision of this Agreement is declared void, invalid or unenforceable by
a competent court or authority, this Agreement will remain in force except for
that part declared void, invalid or unenforceable. The Parties will consult each
other and use their best efforts to agree upon a valid and enforceable provision
as a reasonable substitute for the void, invalid or unenforceable provision in
accordance with the spirit of this Agreement.
10.4
Entire Agreement

This Agreement constitutes the entire agreement among the Parties in relation to
the launch and acceptance of the Offer and replaces any other prior agreement,
whether oral or in writing, regarding the same matter.
10.5
Counterparts

This Agreement may be signed in one or more counterparts, each of which will be
an original and complete Agreement.
10.6
Waiver

Expect for the situations described in Clause 8, any failure or delay to
exercise a right, power or privilege provided in this Agreement will not in
itself amount to a waiver thereof and the individual or partial exercise of
these rights, powers or privileges will not constitute a waiver to exercise the
right, power or privilege in the future.
10.7
Costs

Each Party shall bear all costs incurred by it in connection with the
preparation, negotiation and entry into of this Agreement.


13/18

--------------------------------------------------------------------------------




10.8
Notices

Any notice between the Parties in connection to this Agreement shall be made in
writing and in English to the following addresses or e-mails:
If sent to the Bidder:
Addressee:
Ms Emmanuelle Rouchel
Address:
99 Bishopsgate, London, EC2M 3XD
E-mail:
x@brookfield.com



Addressee:
Mr Ricardo Arias
Address:
21 calle Serrano, 2nd floor, 28001, Madrid, Spain
E-mail:
x@brookfield.com



With a copy to:
Addressee:
Mr Rafael Núñez-Lagos / Mr Alfonso Ventoso
Address:
C/ Príncipe de Vergara, 187, 28002, Madrid, Spain
E-mail:
x@uria.com / y@uria.com

If sent to the Selling Shareholders:
Cobra:
Addressee:
Mr José María Castillo Lacabex
Address:
Calle Cardenal Marcelo Spínola 10, 28016 Madrid (Spain)
E-mail:
x@grupocobra.com

With a copy to:
Addressee:
Ms Aida Pérez Alonso
Address:
Calle Cardenal Marcelo Spínola 10, 28016 Madrid (Spain)
E-mail:
y@grupocobra.com


Addressee:


Mr Alejandro Ortiz Vaamonde and Mr Esteban Arza Bombin
Address:
Calle Almagro 40, 28010 Madrid (Spain)
E-mail:
x@linklaters.com and y@linklaters.com 





14/18

--------------------------------------------------------------------------------




GIP:
Addressee:
GIP II Helios, S.à r.l.
Board of managers
Address:
6, rue Eugène Ruppert, L-2453, Luxembourg



Addressee:
Mr Antoine Kerrenneur
Address:
The Peak, 5 Wilton Road, London SW1V 1AN, United Kingdom
E-mail:
x@global-infra.com 

With a copy to:
Addressee:
Mr Joseph Blum
Global Infrastructure Partners, General Counsel
Address:
The Peak, 5 Wilton Road, London SW1V 1AN, United Kingdom
E-mail:
y@global-infra.com 



Addressee:
Mr Alejandro Ortiz Vaamonde and Mr Esteban Arza Bombin
Address:
Calle Almagro 40, 28010 Madrid (Spain)
E-mail:
x@linklaters.com and y@linklaters.com

Any correspondence sent to the above addresses will be deemed to have been
received by the addressee (unless the addressee had previously informed the
sender of a change of address by notice in accordance with this Clause),
provided that they evidence receipt by the addressee.
10.9
Governing law

This Agreement shall be governed by the common Laws of the Kingdom of Spain
(legislación común española).
10.10
Jurisdiction

The Parties, waiving their right to any other jurisdiction, irrevocably submit
to the courts of the city of Madrid (Spain) for the resolution of any dispute,
claim or controversy arising from or relating to this Agreement, including any
question with respect to its existence, validity, termination, nullification or
effectiveness.


As an expression of their consent, the Parties initial each page and sign at the
end of the three counterparts in which this Agreement is formalised in the place
and on the date indicated in its heading.


[Signature pages follow]


15/18

--------------------------------------------------------------------------------






[Signature page to the Irrevocable Undertaking Agreement for the launch and
acceptance of the takeover bid for the shares of Saeta Yield, S.A.]






TERP Spanish HoldCo, S.L.
By: /s/ Alfredo Zamarriego Fernández






Mr Alfredo Zamarriego Fernández
 


By: /s/ Ricardo Arias Sainz






Mr Ricardo Arias Sainz









16/18

--------------------------------------------------------------------------------






[Signature page to the Irrevocable Undertaking Agreement for the launch and
acceptance of the takeover bid for the shares of Saeta Yield, S.A.]






Cobra Concesiones, S.L.
By: /s/ José María Castillo Lacabex






Mr José María Castillo Lacabex
 
 





17/18

--------------------------------------------------------------------------------






[Signature page to the Irrevocable Undertaking Agreement for the launch and
acceptance of the takeover bid for the shares of Saeta Yield, S.A.]






GIP II Helios, S.à r.l.
By: /s/ Alejandro Ortiz






Mr Alejandro Ortiz


18/18